198 S.E.2d 464 (1973)
19 N.C. App. 313
STATE of North Carolina
v.
James Ellie DANIEL.
No. 7315SC564.
Court of Appeals of North Carolina.
August 29, 1973.
Atty. Gen. Robert Morgan by John R. B. Matthis, Asst. Atty. Gen., Raleigh, for the State.
Manning, Allen & Hudson by Marcus Hudson, Chapel Hill, for defendant appellant.
VAUGHN, Judge.
At trial defendant signed what purports to be a waiver of indictment and was sentenced on an information filed by the solicitor. He was not represented by counsel. In non-capital felony cases a defendant may waive a bill of indictment only when represented by counsel and when both defendant and his counsel sign a written waiver of indictment. G.S. § *465 15-140.1. State v. Hayes, 261 N.C. 648, 135 S.E.2d 653.
Defendant's waiver of the bill of indictment is set aside, his plea of guilty and the judgment pronounced thereon are vacated. The State may prosecute defendant on a bill of indictment or proper waiver thereof if it so elects, otherwise defendant will be discharged. State v. Hayes, supra.
The cause is remanded to the Superior Court of Orange County for proceedings consistent with this opinion.
Vacated and remanded.
CAMPBELL and HEDRICK, JJ., concur.